Citation Nr: 0942047	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  04-17 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including posttraumatic stress disorder (PTSD), anxiety, and 
depression.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the benefit sought on appeal.

The Veteran's attorney submitted additional evidence for 
which he waived initial RO review and consideration.  In 
light of the waiver, the Board may properly consider the 
evidence in the action below without the necessity for a 
remand.  See 38 C.F.R. § 20.1304 (2009).

In a decision dated in January 2008, the Board denied the 
Veteran's appeal, and he appealed the decision to the United 
States Court of Appeals For Veterans Claims (Court).  In 
March 2009, the Veteran, through his attorney, and the 
Secretary of Veterans Affairs, submitted a Joint Motion for 
Remand (Motion).  In an Order also dated in March 2009, the 
Court granted the Motion, vacated the January 2008 Board 
decision as it pertained to the PTSD claim, and remanded the 
case to the Board for further appellate review consistent 
with the Motion.

The appeal is REMANDED to the VA RO in Huntington, West 
Virginia.  


REMAND

The additional evidence consists of numerous significant 
periodic reports of the activities of units and commands to 
which the Veteran was assigned during his September 1970 to 
September 1971 tour of duty in Vietnam.  The primary enemy 
actions noted in the reports are ambushes on convoys.

The Veteran's May 2004 statement noted that, between February 
and May 1971, his unit was ambushed at various places in the 
Central Highlands during the push into Cambodia; 
specifically, from Dak To on Highway 14, South, to Ban Me 
Thout.  This is the only specific stressor provided by the 
Veteran.  His personnel records note his Military Occupation 
Specialty was a wheeled vehicle mechanic.  They also note 
that, while serving in Vietnam, he was assigned to the 545th 
Transportation Company from September 1970 to March 1971, and 
the 88th Transportation Company from March 1971 to September 
1971.  The Board further notes that the Veteran does not 
specifically assert that he was actually a part of convoys.  
The reports submitted by his attorney strongly suggest the 
maintenance function was static or stationary at wherever the 
units were based.

In light of the basis of the Motion, and the Court precedents 
cited by the Veteran's attorney in his informal brief, the 
Duty to Assist mandates a remand to afford the Veteran an 
additional opportunity to further clarify his claimed 
stressor.

Accordingly, the issue of service connection for a 
psychiatric disorder, including PTSD, anxiety, and depression 
is REMANDED for the following action:

1.  Should the RO's independent review of 
the additional stressor evidence submitted 
by the Veteran's attorney not result in a 
determination that the claimed stressor is 
confirmed, the RO should contact the 
Veteran and inform him of alternative 
forms of evidence, such as Buddy 
Statements, which may show his personal 
involvement in hostilities, his physical 
proximity to engagement with the enemy, or 
another traumatic or stressful event.  

The RO should also ask the Veteran if 
there is a specific and shorter window, 
that is, 30 to 60 days during the period 
February 1971 to May 1971, in which he 
believes in-service stressful events 
occurred, and that he desires the RO to 
submit to the U. S. Army and Joint 
Services Records Research Center (JSRRC).  
If so, the Veteran and his attorney should 
provide specific information as to the 
claimed in-service stressful event(s) they 
desire researched by the JSRRC.  

2.  Should a claimed stressor be confirmed, 
whether additional records are obtained or 
not, the RO should arrange for an 
appropriate VA mental disorders 
examination.  All indicated psychological 
or other diagnostic tests should be 
conducted.  The relevant evidence in the 
claims file should be provided to the 
examiner(s) as part of the examination.  

After and reviewing the evidence in the 
claims file, reviewing any psychological 
test results, and examining the Veteran, 
the examiner(s) should diagnose any 
acquired mental disorder present.  
	If PTSD is diagnosed, the specific 
stressor should be set forth, to include 
whether in service or thereafter.  
	If other Axis I or Axis II psychiatric 
disorder(s) is(are) diagnosed, including 
anxiety, depression/depressive disorder, or 
alcohol abuse/dependence, the etiology of 
such psychiatric disorder should be 
described. 

3.  After the development requested has 
been completed, RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  Then review the Veteran's 
claim, and send him and his attorney a 
supplemental statement of the case, and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran has the 


right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The Veteran is advised to appear and 
participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


